DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending. 
Claims 1-11, 13-23, and 25 are rejected under 35 U.S.C. § 103.
Claims 12 and 24 contain allowable subject matter, but are objected to as being dependent upon a rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7 and 19 were objected to in the previous Office action due to minor informalities.  In view of the amendment filed on June 2, 2022, these issues have been resolved and the objections are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, 13-15, 17-18, 20-23, and 25
Claims 1-3, 5-6, 8-11, 13-15, 17-18, 20-23, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Kelly (U.S. Patent Publication No. 2016/0300148) in view of Wank (U.S. Patent Publication No. 2012/0116696) in further view of Dzuban et al. (U.S. Patent No. 10,139,845).

Claim 1
Regarding claim 1, Kelly discloses:
A non-transitory computer-readable storage medium that stores one or more sequences of instructions for detecting an imminent failure in a power supply used in cable network equipment, which when executed by one or more processors, cause:
an internal computerized component, disposed within a Remote PHY device or a Remote MACPHY device, periodically reading a set of measurements from one or more sensors affixed to said power supply disposed within a Remote PHY node or a Remote MACPHY node (RMN) (Kelly: ¶ [0015]; ¶ [0031] (Monitoring system uses sensors to measure parameters associated with the reliability of a power supply.  The monitoring system also includes a computing unit running a machine learning program in order to predict the failure and lifetime of devices of the power supply. The computing unit corresponds to the “an internal computerized component” in the claim.))
and storing at least a portion of the set of measurements read from said one or more sensors as a stored set of measurements (Kelly: ¶ [0015] (storage means associated with the computing unit); ¶ [0017] (monitoring system is connected over cloud computing means with other power supplies and their sensors and builds up a database of parameters)); 
the internal computerized component analyzing said set of measurements and said stored set of measurements using, at least in part, a weighted set of factors, to detect the imminent failure in said power supply (Kelly: ¶ [0031] (Monitoring system uses sensors to measure parameters associated with the reliability of a power supply. The monitoring system also includes a computing unit running a machine learning program in order to predict the failure and lifetime of devices of the power supply.); ¶ [0041] (use of machine learning algorithm to optimally divide the parameter space, into regions according to the most likely classification in the presence of noise and uncertainty in observations and underlying variables.  The classification of parameters by taking into account noise, uncertainty in observations, and other underlying variables corresponds to weighting factors in the claim.)); and 
the internal computerized component periodically informing a cable headend of said set of measurements and/or said stored set of measurements (Kelly: ¶ [0016]; ¶ [0031]-[0033] (The communications unit communicates sensor parameters to the computing unit.  The communications unit may also optionally be connected to a local embedded host by a local communications bus and communicate status to the embedded host.  The local embedded host is located within a facility where the monitoring system is located.  It would be obvious to one of ordinary skill in the art that sensor parameters could also be communicated to local embedded host or other computer system within the facility.)).

Further regarding claim 1, Kelly does not explicitly disclose, but Wank teaches:
detect the imminent failure in said power supply based upon, at least in part, detecting an exponential acceleration of rising temperature and equivalent series resistance (ESR) in at least one electrolytic capacitor of said power supply (Wank: ¶ [0026] (Use of an active learning process, which uses pre-failure performance data stored collectively at the central database, to indicate the statistical likelihood of a failure as a function of the derivative. For example, as capacitor ESR increases exponentially over time, normalized to the same operating conditions (e.g., temperature, average current, input voltage) as initially recorded as baseline data, the rate of change in ESR is indicative of how close to an actual failure the component is.)).

	Kelly teaches measuring parameters associated with the reliability of a power supply, including output voltage, average current, temperature, equivalent series resistance (ESR), and capacitance of bulk capacitors (Kelly: ¶ [0031]), but does not explicitly teach detecting an exponential acceleration of rising temperature and equivalent series resistance (ESR) in at least one electrolytic capacitor of said power supply as specified in the claim.  Wank teaches using derivatives of statistical metrics datasets associated with voltage, current, and temperature values to indicate trends. Wank further teaches that the first derivative can be described as a non-linear function with a multitude of input variables determining component performance and that, generally, any data obtained from sensors can be analyzed to identify trends associated with device failure.  Wank further teaches that an active learning process, which uses pre-failure performance data stored collectively at a central database, to indicate the statistical likelihood of a failure as a function of the derivative.  For example, as capacitor ESR increases exponentially over time, normalized to the same operating conditions (e.g., temperature, average current, input voltage) as initially recorded as baseline data, the rate of change in ESR is indicative of how close to an actual failure the component is (Wank: ¶ [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor an increase in temperature and ESR as taught by Wank in conjunction with the power supply monitoring system taught by Kelly to determine failure in a power supply.  One of ordinary skill would be motivated to do so to prevent a failure from occurring and the expenses associated with a failure from being incurred (Wank: ¶ [0022]).

Further regarding claim 1, Kelly in view of Wank does not explicitly disclose, but Dzuban teaches:
	an internal computerized component, disposed within a Remote PHY device or a Remote MACPHY device, periodically reading a set of measurements from one or more sensors affixed to said power supply disposed within a Remote PHY node or a Remote MACPHY node, wherein the power supply is not disposed within said Remote PHY device or said Remote MACPHY device (Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13); and 
the internal computerized component periodically informing a cable headend of said set of measurements and/or said stored set of measurements (Dzuban: Col. 4, Lines 16-38).

Kelly in view of Wank teaches that “[t]he computing unit 8 and its associated storage 10 and program code 11 may be located within a facility where the device to be measured is located, for example locally to the power supply 13” (Kelly: Figure 2; ¶ [0017]; ¶ [0033]).  The computing unit/device 8, storage 10, and machine learning program 11, as taught by Kelly in Figure 2, corresponds to the “internal computerized component” in the claim.  Kelly in view of Wank further teaches communicating with a local embedded host located within a facility where the monitoring system is located (Kelly: ¶ [0016]; ¶ [0031]-[0033]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kelly in view of Wank does not explicitly teach the disposition of an internal computerized component disposed within a Remote PHY device or Remote MACPHY device and a power supply disposed within a Remote PHY node or a Remote MACPHY node but not disposed within said Remote PHY device or said Remote MACPHY device, as required by the claim.  Kelly in view of Wank also does not explicitly teach informing a cable headend as specified in the claim.
Dzuban teaches a management and control for a telecommunications network which may utilize a power system architecture which may include remote PHY and remote MAC/PHY nodes: 
“The architecture of an adaptive power system that allows a centralized, remote, or distributed energy controller, in coordination with a building energy management system to control individual systems 301 within system of appliances 201 in a facility of a broadband telecommunications network. The types of individual systems 301 covered include, but are not limited to encoders, servers for data, voice, audio and video content, routers, switches, ad splicers, encrypters, adaptive bit rate systems, cable modem termination systems, converged cable access platforms (CCAP), remote PHY, remote MAC/PHY, distributed CCAP, RF modulators, optical transmitters and receivers, and RF amplifiers. Remote PHY, also known as distributed PHY, refers to an architecture whereby the point at which digital signals are transformed into RF signals is moved from the cable headend to the fiber-optic node within the access network itself.  Remote MAC/PHY is similar except that the media access control (MAC) functionality is also moved into the node.  Both remote PHY and remote MAC/PHY are examples of the more general distributed CCAP architecture specification from CableLabs.  The rack power 302 is a subsystem within a rack 105 that provides electrical power, either AC or DC, to the systems 201 or cards 301 contained within that rack 105” (Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A “rack,” as taught by Dzuban, can include systems such as remote PHY and remote MAC/PHY, as well as a power supply for the rack, and corresponds to a “node” in the claim.  A “system” which may be included in a rack, as taught by Dzuban, corresponds to a “device” in the claim.  Dzuban further teaches a computer-based facility energy management system which monitors and controls the energy needs of a building.  Examples of a facility include data centers and headends (Dzuban: Col. 4, Lines 16-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a power supply monitoring system, such as taught by Kelly in view of Wank, in conjunction with a power control and management system as taught by Dzuban.  Dzuban teaches that system features which impact energy consumption are controlled via element management of these features by the energy controller and include power supply parameters (Dzuban: Col. 5, Lines 41-49).  Monitoring the reliability of the power supplies managed by Dzuban using the reliability monitoring methods taught by Kelly in view of Wank would aid in identifying power supplies in danger of imminent failure and reduce potential impacts to the power system taught by Dzuban.


Claims 2-3, 5-6, and 8-11
Regarding claim 2, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein said internal computerized component and said power supply are comprised within said Remote PHY node (Kelly: Figure 2; ¶ [0017]; ¶ [0033]; Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

Regarding claim 3, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein said internal computerized component and said power supply both are comprised within said Remote MACPHY node (RMN) (Kelly: Figure 2; ¶ [0017]; ¶ [0033]; Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

Regarding claim 5, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein execution of the one or more sequences of instructions further cause: 
the internal computerized component transmitting notification of the imminent failure of said power supply over a network link to a software application executing at said cable headend that monitors the operation of the power supply (Kelly: ¶ [0017]-[0019] (the monitoring system is connected over cloud computing means with other power supplies and sensors, and alerting the user to an impending failure.  The use of a cloud computing means inherently involves use of some type of network.); Kelly: ¶ [0016], ¶ [0031]-[0033] and Dzuban: Col. 4, Lines 16-38 (communication of status to local embedded host located with facility/headend)).

Regarding claim 6, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein said one or more sensors measure temperature of electrolytic capacitors comprised within said power supply (Kelly: ¶ [0011] (In power supplies the most common point of failure are the bulk capacitors. Electrolytic capacitor reliability is significantly affected by the degradation of the liquid electrolyte, especially at elevated temperatures.); ¶ [0031] (monitoring system uses sensors to measure parameters associated with the reliability of a power supply)).

Regarding claim 8, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein the power supply is one of a plurality of power supplies (Kelly: ¶ [0017] (monitoring system may be connected to other power supplies and sensors); ¶ [0025] (data may be aggregated from many remote power supplies)), and 
wherein said plurality of power supplies includes two or more types of power supplies (Kelly: ¶ [0011] (“In power supplies the most common point of failure are the bulk capacitors.”  Examples of bulk capacitors are electrolyte, tantalum and polymer capacitors.) and 
wherein said analyzing said set of measurements comprises: 
the internal computerized component analyzing said set of measurements using, at least in part, a first weighted set of factors, to detect the imminent failure of a first type of power supply (Kelly: ¶ [0011] (“In power supplies the most common point of failure are the bulk capacitors. Electrolytic capacitor reliability is significantly affected by the degradation of the liquid electrolyte, especially at elevated temperatures. Tantalum capacitors are an alternative, but they require voltage derating by up to 50% in order to prevent a potential fire hazard. Polymer capacitors are more expensive, but address many of the concerns associated with the reliability of electrolytic and tantalum types.”); ¶ [0015] (The monitoring system monitors the parameters that affect power supply reliability such as temperature, and parameters that can predict power supply failure such as bulk capacitor ESR. Therefore, different sensors are used to measure relevant parameters.  This would include different relevant parameters (and associated factors) for different bulk capacitors.); ¶ [0025] (data may be aggregated from many remote power supplies); ¶ [0041] (use of machine learning algorithm to optimally divide the parameter space, into regions according to the most likely classification in the presence of noise and uncertainty in observations and underlying variables.  The classification of parameters by taking into account noise, uncertainty in observations, and other underlying variables corresponds to use of weighted factors in the claim.)); and 
the internal computerized component analyzing said set of measurements using, at least in part, a second weighted set of factors different from said first weighted set of factors, to detect the imminent failure of a second type of a power supply (Kelly: ¶ [0011]; ¶ [0015]; ¶ [0025]; ¶ [0041]).

Regarding claim 9, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein the weighted set of factors assesses an impact temperature has, over time, upon the equivalent series resistance (ESR) of the power supply (Kelly: ¶ [0015] (monitor the parameters that affect power supply reliability such as temperature, and parameters that can predict power supply failure such as bulk capacitor ESR.)).

Regarding claim 10, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein the said one or more sensors include at least one sensor that measures ambient temperature, at least one sensor that measures temperature of a electrolytic capacitor of the power supply, at least one sensor that measure current from or to the power supply, and at least one sensor that measures voltage across the power supply (Kelly: ¶ [0015] (Appropriate sensors measure parameters known to affect, or may be associated with the reliability of the power supply. Such parameters may include output voltage, average current, temperature, ESR (equivalent series resistance) and capacitance of the bulk capacitors.)).

Regarding claim 11, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein the internal computerized component uses a previously calculated imminent failure estimation stored in said persistent storage medium in conjunction with new measurements to create an updated imminent failure estimation which is subsequently stored in the persistent storage medium for future analysis and use (Kelly: ¶ [0015] (“By running machine learning algorithms the system could update its failure probabilities and models based on the measured data and in turn, update the power supplies with the learned reliability data and parameters.”); ¶ [0017] (database of parameters is built up from measured parameters); ¶ [0041]-[0042] (The machine learning algorithm is trained using training data and may be continuously updated to learn from new data with the prior being seeded by the posterior on each iteration.)).

Claim 13
Regarding claim 13, Kelly discloses:
An apparatus for detecting an imminent failure in a power supply, comprising:
one or more processors (Kelly: ¶ [0015] (the computing unit may be integrated into a computer system, which inherently contains one or more processors)); and 
one or more non-transitory computer-readable storage mediums (Kelly: ¶ [0015] (storage means associated with the computing unit)) storing one or more sequences of instructions, which when executed, cause: 
an internal computerized component, disposed within a Remote PHY device or a Remote MACPHY device, periodically reading a set of measurements from one or more sensors affixed to said power supply disposed within a Remote PHY node or a Remote MACPHY node (RMN) (Kelly: ¶ [0015]; ¶ [0031] (monitoring system uses sensors to measure parameters associated with the reliability of a power supply); ¶ [0020]-[0021]; ¶ [0043] (The monitoring system is incorporated into a digital power control IC or a power management integrated circuit (PMIC) comprising all of the power controllers, sensors, estimators, observers and communications and processing logic.  This corresponds to the “an internal computerized component” in the claim.)); 
the internal computerized component analyzing said set of measurements using, at least in part, a weighted set of factors, to detect the imminent failure in said power supply (Kelly: ¶ [0020]-[0021] (The monitoring system is incorporated into a digital power control IC or a power management integrated circuit (PMIC) comprising all of the power controllers, sensors, estimators, observers and communications and processing logic.  This corresponds to the “an internal computerized component” in the claim.); ¶ [0031] (monitoring system uses sensors to measure parameters associated with the reliability of a power supply); ¶ [0041] (use of machine learning algorithm to optimally divide the parameter space, into regions according to the most likely classification in the presence of noise and uncertainty in observations and underlying variables.  The classification of parameters by taking into account noise, uncertainty in observations, and other underlying variables corresponds to weighting factors in the claim.)); and
the internal computerized component periodically informing a cable headend of said set of measurements and/or said stored set of measurements (Kelly: ¶ [0016]; ¶ [0031]-[0033] (The communications unit communicates sensor parameters to the computing unit.  The communications unit may also optionally be connected to a local embedded host by a local communications bus and communicate status to the embedded host.  The local embedded host is located within a facility where the monitoring system is located.  It would be obvious to one of ordinary skill in the art that sensor parameters could also be communicated to local embedded host or other computer system within the facility.)).

Further regarding claim 13, Kelly does not explicitly disclose, but Wank teaches:
detect the imminent failure in said power supply based upon, at least in part, detecting an exponential acceleration of rising temperature and equivalent series resistance (ESR) in at least one electrolytic capacitor of said power supply (Wank: ¶ [0026] (Use of an active learning process, which uses pre-failure performance data stored collectively at the central database, to indicate the statistical likelihood of a failure as a function of the derivative. For example, as capacitor ESR increases exponentially over time, normalized to the same operating conditions (e.g., temperature, average current, input voltage) as initially recorded as baseline data, the rate of change in ESR is indicative of how close to an actual failure the component is.)).

Wank teaches using derivatives of statistical metrics datasets associated with voltage, current, and temperature values to indicate trends. Wank further teaches that the first derivative can be described as a non-linear function with a multitude of input variables determining component performance and that, generally, any data obtained from sensors can be analyzed to identify trends associated with device failure.  Wank further teaches that an active learning process, which uses pre-failure performance data stored collectively at a central database, to indicate the statistical likelihood of a failure as a function of the derivative.  For example, as capacitor ESR increases exponentially over time, normalized to the same operating conditions (e.g., temperature, average current, input voltage) as initially recorded as baseline data, the rate of change in ESR is indicative of how close to an actual failure the component is (Wank: ¶ [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to monitor an increase in temperature and ESR as taught by Wank in conjunction with the power supply monitoring system taught by Kelly to determine failure in a power supply.  One of ordinary skill would be motivated to do so to prevent a failure from occurring and the expenses associated with a failure from being incurred (Wank: ¶ [0022]).

Further regarding claim 13, Kelly in view of Wank does not explicitly disclose, but Dzuban teaches:
	an internal computerized component, disposed within a Remote PHY device or a Remote MACPHY device, periodically reading a set of measurements from one or more sensors affixed to said power supply disposed within a Remote PHY node or a Remote MACPHY node, wherein the power supply is not disposed within said Remote PHY device or said Remote MACPHY device (Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13); and 
the internal computerized component periodically informing a cable headend of said set of measurements and/or said stored set of measurements (Dzuban: Col. 4, Lines 16-38).

Kelly in view of Wank teaches that “[t]he computing unit 8 and its associated storage 10 and program code 11 may be located within a facility where the device to be measured is located, for example locally to the power supply 13” (Kelly: Figure 2; ¶ [0017]; ¶ [0033]).  The computing unit/device 8, storage 10, and machine learning program 11, as taught by Kelly in Figure 2, corresponds to the “internal computerized component” in the claim.  Kelly in view of Wank further teaches communicating with a local embedded host located within a facility where the monitoring system is located (Kelly: ¶ [0016]; ¶ [0031]-[0033]). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kelly in view of Wank does not explicitly teach the disposition of an internal computerized component disposed within a Remote PHY device or Remote MACPHY device and a power supply disposed within a Remote PHY node or a Remote MACPHY node but not disposed within said Remote PHY device or said Remote MACPHY device, as required by the claim.  Kelly in view of Wank also does not explicitly teach informing a cable headend as specified in the claim.
Dzuban teaches a management and control for a telecommunications network which may utilize a power system architecture which may include remote PHY and remote MAC/PHY nodes: 
“The architecture of an adaptive power system that allows a centralized, remote, or distributed energy controller, in coordination with a building energy management system to control individual systems 301 within system of appliances 201 in a facility of a broadband telecommunications network. The types of individual systems 301 covered include, but are not limited to encoders, servers for data, voice, audio and video content, routers, switches, ad splicers, encrypters, adaptive bit rate systems, cable modem termination systems, converged cable access platforms (CCAP), remote PHY, remote MAC/PHY, distributed CCAP, RF modulators, optical transmitters and receivers, and RF amplifiers. Remote PHY, also known as distributed PHY, refers to an architecture whereby the point at which digital signals are transformed into RF signals is moved from the cable headend to the fiber-optic node within the access network itself.  Remote MAC/PHY is similar except that the media access control (MAC) functionality is also moved into the node.  Both remote PHY and remote MAC/PHY are examples of the more general distributed CCAP architecture specification from CableLabs.  The rack power 302 is a subsystem within a rack 105 that provides electrical power, either AC or DC, to the systems 201 or cards 301 contained within that rack 105” (Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A “rack,” as taught by Dzuban, can include systems such as remote PHY and remote MAC/PHY, as well as a power supply for the rack, and corresponds to a “node” in the claim.  A “system” which may be included in a rack, as taught by Dzuban, corresponds to a “device” in the claim.  Dzuban further teaches a computer-based facility energy management system which monitors and controls the energy needs of a building.  Examples of a facility include data centers and headends (Dzuban: Col. 4, Lines 16-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a power supply monitoring system, such as taught by Kelly in view of Wank, in conjunction with a power control and management system as taught by Dzuban.  Dzuban teaches that system features which impact energy consumption are controlled via element management of these features by the energy controller and include power supply parameters (Dzuban: Col. 5, Lines 41-49).  Monitoring the reliability of the power supplies managed by Dzuban using the reliability monitoring methods taught by Kelly in view of Wank would aid in identifying power supplies in danger of imminent failure and reduce potential impacts to the power system taught by Dzuban.


Claims 14-15, 17-18, and 20-23
Regarding claim 14, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein said internal computerized component and said power supply are comprised within said Remote PHY node (Kelly: Figure 2; ¶ [0017]; ¶ [0033]; Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

Regarding claim 15, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein said internal computerized component and said power supply both are comprised within said Remote MACPHY node (RMN) (Kelly: Figure 2; ¶ [0017]; ¶ [0033]; Dzuban: Figure 3; Col. 4, Line 56 to Col. 5, Line 13).

Regarding claim 17, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein execution of the one or more sequences of instructions further cause: 
the internal computerized component transmitting notification of the imminent failure of said power supply over a network link to a software application executing at said cable headend that monitors the operation of the power supply (Kelly: ¶ [0017]-[0019] (the monitoring system is connected over cloud computing means with other power supplies and sensors, and alerting the user to an impending failure.  The use of a cloud computing means inherently involves use of some type of network.)).

Regarding claim 18, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein said one or more sensors measure temperature of electrolytic capacitors comprised within said power supply (Kelly: ¶ [0011] (In power supplies the most common point of failure are the bulk capacitors. Electrolytic capacitor reliability is significantly affected by the degradation of the liquid electrolyte, especially at elevated temperatures.); ¶ [0031] (monitoring system uses sensors to measure parameters associated with the reliability of a power supply)).

Regarding claim 20, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein the power supply is one of a plurality of power supplies (Kelly: ¶ [0017] (monitoring system may be connected to other power supplies and sensors); ¶ [0025] (data may be aggregated from many remote power supplies)), and 
wherein said plurality of power supplies includes two or more types of power supplies (Kelly: ¶ [0011] (“In power supplies the most common point of failure are the bulk capacitors.”  Examples of bulk capacitors are electrolyte, tantalum and polymer capacitors.) and 
wherein said analyzing said set of measurements comprises: 
the internal computerized component analyzing said set of measurements using, at least in part, a first weighted set of factors, to detect the imminent failure of a first type of power supply (Kelly: ¶ [0011] (“In power supplies the most common point of failure are the bulk capacitors. Electrolytic capacitor reliability is significantly affected by the degradation of the liquid electrolyte, especially at elevated temperatures. Tantalum capacitors are an alternative, but they require voltage derating by up to 50% in order to prevent a potential fire hazard. Polymer capacitors are more expensive, but address many of the concerns associated with the reliability of electrolytic and tantalum types.”); ¶ [0015] (The monitoring system monitors the parameters that affect power supply reliability such as temperature, and parameters that can predict power supply failure such as bulk capacitor ESR. Therefore, different sensors are used to measure relevant parameters.  This would include different relevant parameters (and associated factors) for different bulk capacitors.); ¶ [0025] (data may be aggregated from many remote power supplies); ¶ [0041] (use of machine learning algorithm to optimally divide the parameter space, into regions according to the most likely classification in the presence of noise and uncertainty in observations and underlying variables.  The classification of parameters by taking into account noise, uncertainty in observations, and other underlying variables corresponds to use of weighted factors in the claim.)); and 
the internal computerized component analyzing said set of measurements using, at least in part, a second weighted set of factors different from said first weighted set of factors, to detect the imminent failure of a second type of a power supply (Kelly: ¶ [0011]; ¶ [0015]; ¶ [0025]; ¶ [0041]).

Regarding claim 21, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein the weighted set of factors assesses an impact temperature has, over time, upon the equivalent series resistance (ESR) of the power supply (Kelly: ¶ [0015] (monitor the parameters that affect power supply reliability such as temperature, and parameters that can predict power supply failure such as bulk capacitor ESR.)).

Regarding claim 22, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein the said one or more sensors include at least one sensor that measures ambient temperature, at least one sensor that measures temperature of a electrolytic capacitor of the power supply, at least one sensor that measure current from or to the power supply, and at least one sensor that measures voltage across the power supply (Kelly: ¶ [0015] (Appropriate sensors measure parameters known to affect, or may be associated with the reliability of the power supply. Such parameters may include output voltage, average current, temperature, ESR (equivalent series resistance) and capacitance of the bulk capacitors.)).

Regarding claim 23, Kelly in view of Wank and Dzuban discloses:
The apparatus of Claim 13, wherein the internal computerized component uses a previously calculated imminent failure estimation stored in said persistent storage medium in conjunction with new measurements to create an updated imminent failure estimation which is subsequently stored in the persistent storage medium for future analysis and use (Kelly: ¶ [0015] (“By running machine learning algorithms the system could update its failure probabilities and models based on the measured data and in turn, update the power supplies with the learned reliability data and parameters.”); ¶ [0017] (database of parameters is built up from measured parameters); ¶ [0041]-[0042] (The machine learning algorithm is trained using training data and may be continuously updated to learn from new data with the prior being seeded by the posterior on each iteration.)).



Claim 25
Claim 25, as amended, contains limitations for a method which are similar to the limitations for the apparatus described in claim 13, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.



Claims 4, 7, 16, and 19 
Claims 4, 7, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kelly (U.S. Patent Publication No. 2016/0300148) in view of in view of Wank (U.S. Patent Publication No. 2012/0116696) in further view of Dzuban et al. (U.S. Patent No. 10,139,845) and Kurschl et al. (“Combining cloud computing and wireless sensor networks.” In Proceedings of the 11th International Conference on Information Integration and Web-based Applications & Services, pp. 512-518. ACM, 2009).

Claim 4
Regarding claim 4, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 13, wherein execution of the one or more sequences of instructions further cause: 
the internal computerized component transmitting notification of the imminent failure of said power supply (Kelly: ¶ [0017]-[0019]).

Kelly in view of Wank and Dzuban teaches that the monitoring system is connected over cloud computing means with other power supplies and sensors, and alerting the user to an impending failure (Kelly: ¶ [0017]-[0019]), but does not explicitly teach transmitting notification of the imminent failure of said power supply over a wireless network using a transceiver.

Further regarding claim 4, Kelly in view of Wank and Dzuban does not explicitly disclose, but Kurschl teaches:
the internal computerized component transmitting notification of the imminent failure of said power supply over a wireless network using a transceiver (Kurschl: p. 512, Abstract (use of cloud computing with wireless sensor networks)).

    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless network as taught by Kurschl in conjunction with the power supply monitoring system taught by Kelly in view of Wank and Dzuban to provide notification of the status and possible imminent failure of power supplies since it would allow for more efficient long term monitoring of the power supplies.  As explained by Kurschl, “[s]ince wireless sensor networks are limited in their processing power, battery life and communication speed, cloud computing usually offers the opposite, which makes it attractive for long term observations, analysis and use in different kinds of environments and projects, since the basic infrastructure remains the same” (Kurschl: p. 512, Abstract).

Claim 7
Regarding claim 7, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 1, wherein execution of the one or more sequences of instructions further comprises: 
the internal computerized component storing said updated version of said weighted set of factors and subsequently using said updated version of said weighted set of factors to detect the imminent failure of the power supply (Kelly: ¶ [0015] (“By running machine learning algorithms the system could update its failure probabilities and models based on the measured data and in turn, update the power supplies with the learned reliability data and parameters.”); ¶ [0017] (database of parameters is built up from measured parameters); ¶ [0041]-[0042] (The machine learning algorithm is trained using training data and may be continuously updated to learn from new data with the prior being seeded by the posterior on each iteration.)).

Kelly in view of Wank and Dzuban teaches that the monitoring system is connected over cloud computing means with other power supplies and sensors (Kelly: ¶ [0017]), but does not explicitly teach receiving an updated version of said weighted set of factors over a wireless network.
Further regarding claim 7, Kelly in view of Wank and Dzuban does not explicitly disclose, but Kurschl teaches:
in response to receiving an updated version of said weighted set of factors over a wireless network (Kurschl: p. 512, Abstract (use of cloud computing with wireless sensor networks)).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless network as taught by Kurschl in conjunction with the power supply monitoring system taught by Kelly in view of Wank and Dzuban to communicate parameters and other data since it would allow for more efficient long term monitoring of the power supplies.  As explained by Kurschl, “[s]ince wireless sensor networks are limited in their processing power, battery life and communication speed, cloud computing usually offers the opposite, which makes it attractive for long term observations, analysis and use in different kinds of environments and projects, since the basic infrastructure remains the same” (Kurschl: p. 512, Abstract).


Claim 16
Regarding claim 16, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 13, wherein execution of the one or more sequences of instructions further cause: 
the internal computerized component transmitting notification of the imminent failure of said power supply (Kelly: ¶ [0017]-[0019]).

Kelly in view of Wank and Dzuban teaches that the monitoring system is connected over cloud computing means with other power supplies and sensors, and alerting the user to an impending failure (Kelly: ¶ [0017]-[0019]), but does not explicitly teach transmitting notification of the imminent failure of said power supply over a wireless network using a transceiver.
Further regarding claim 16, Kelly in view of Wank and Dzuban does not explicitly disclose, but Kurschl teaches:
the internal computerized component transmitting notification of the imminent failure of said power supply over a wireless network using a transceiver (Kurschl: p. 512, Abstract (use of cloud computing with wireless sensor networks)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless network as taught by Kurschl in conjunction with the power supply monitoring system taught by Kelly in view of Wank to provide notification of the status and possible imminent failure of power supplies since it would allow for more efficient long term monitoring of the power supplies.  As explained by Kurschl, “[s]ince wireless sensor networks are limited in their processing power, battery life and communication speed, cloud computing usually offers the opposite, which makes it attractive for long term observations, analysis and use in different kinds of environments and projects, since the basic infrastructure remains the same” (Kurschl: p. 512, Abstract).

Claim 19
Regarding claim 19, Kelly in view of Wank and Dzuban discloses:
The non-transitory computer-readable storage medium of Claim 13, wherein execution of the one or more sequences of instructions further comprises: 
the internal computerized component storing said updated version of said weighted set of factors and subsequently using said updated version of said weighted set of factors to detect the imminent failure of the power supply (Kelly: ¶ [0015] (“By running machine learning algorithms the system could update its failure probabilities and models based on the measured data and in turn, update the power supplies with the learned reliability data and parameters.”); ¶ [0017] (database of parameters is built up from measured parameters); ¶ [0041]-[0042] (The machine learning algorithm is trained using training data and may be continuously updated to learn from new data with the prior being seeded by the posterior on each iteration.)).

Kelly in view of Wank and Dzuban teaches that the monitoring system is connected over cloud computing means with other power supplies and sensors (Kelly: ¶ [0017]), but does not explicitly teach receiving an updated version of said weighted set of factors over a wireless network.
Further regarding claim 19, Kelly in view of Wank and Dzuban does not explicitly disclose, but Kurschl teaches:
in response to receiving an updated version of said weighted set of factors over a wireless network (Kurschl: p. 512, Abstract (use of cloud computing with wireless sensor networks)).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless network as taught by Kurschl in conjunction with the power supply monitoring system taught by Kelly in view of Wank and Dzuban to communicate parameters and other data since it would allow for more efficient long term monitoring of the power supplies.  As explained by Kurschl, “[s]ince wireless sensor networks are limited in their processing power, battery life and communication speed, cloud computing usually offers the opposite, which makes it attractive for long term observations, analysis and use in different kinds of environments and projects, since the basic infrastructure remains the same” (Kurschl: p. 512, Abstract).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12 and 24 contain allowable subject matter because no prior art was found which explicitly teaches or reasonably suggests the limitation of maintaining the updated imminent failure estimation in volatile memory for two or more calculation cycles prior to persistently storing the updated imminent failure estimation on the persistent storage medium, as described in the claims.  Claims 12 and 24 are objected to as being dependent upon a rejected base claim (claims 1 and 13, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on June 2, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited prior art (Kelly and Wank) does not teach the disposition of an internal computerized component disposed within a Remote PHY device or Remote MACPHY device and a power supply disposed within a Remote PHY node or a Remote MACPHY node but not disposed within said Remote PHY device or said Remote MACPHY device, as required by the amended claim.  Applicant further argues that “Dzuban is discussing managing energy consumption of devices in a telecommunications network, and not detecting an imminent failure in a power supply used in cable network equipment, which is a different concept altogether.”  Independent claims 13 and 25 were amended to recite similar limitations as the amended claim 1.  
Upon further consideration, the Examiner agrees that the cited references (Kelly and Wank) do not explicitly teach the cited limitation(s) in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made in view of Kelly, Wank, and Dzuban as detailed above.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant's argument that the combination of references does not teach the amended claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
As detailed in the rejections above, Wank is combined with Kelly and is used to teach evaluating exponential acceleration of temperature and ESR to predict power supply failure in conjunction with a power supply monitoring system.  The applicability of a monitoring system based on the teachings of Kelly in view of Wank to detect power supply failure in a system containing Remote PHY and MACPHY nodes such as that described by Dzuban is also explained in the above rejections.
Accordingly, claims 1-11, 13-23, and 25, as amended, are rejected under 35 U.S.C. § 103 as detailed above.

Prior Art
The prior art made of record in the previous Office action and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. ("An accelerated test method for predicting the useful life of an LED driver." IEEE Transactions on Power Electronics 26, no. 8 (2010)) teaches that as an electrolytic capacitor degrades, its ESR increases and its capacitance decreases.  Han further teaches that useful lifetime decreases exponentially as capacitor temperature increases.
O’Mara (U.S. Patent No. 4,535,410) – O’Mara teaches monitoring and detection of imminent failure of a power supply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113